COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Olamide Fedapo Ogunnowo v. The State of Texas

Appellate case number:     01-22-00174-CR

Trial court case number: 19-DCR-086413

Trial court:               400th District Court of Fort Bend County

       On November 9, 2022, Appellant Olamide Ogunnowo (“Appellant”) filed a Motion for
Extension of Time to File Brief, requesting a ninety-day extension. Appellant’s brief was due
October 12, 2022.1, 2 Appellant explains that his appellate counsel was newly appointed and,
because this Court only recently received notice of the appointment, counsel has not been able to
review the clerk’s record or reporter’s record. Although there is no certificate of conference,
Appellant states in his motion that the parties agreed to the motion.
        The motion for ninety-day extension is granted. Appellant’s brief is due January 10,
2023.
        It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: December 1, 2022




1
        Appellant’s brief originally was due August 11, 2022, but acting pro se, he secured several
        motions for extension of time in which to file his brief. The most recent of those extensions
        imposed a deadline of October 12, 2022 for the brief to be filed.
2
        Appellant stated in his motion that his brief was due on or about November 12, 2022. Therefore,
        he requested a ninety-day extension until February 10, 2023. However, given that his brief was
        due October 12, 2022, a ninety-day extension would make the brief due on January 10, 2023.